BARNARD, P. J.
Chapter 493, Laws 1892, is not a local or private act. It is, by its terms, made applicable to the entire state where the conditions exist. The procedure to lay out roads partly in one town and partly in another was an inconvenient and uncertain method. The commissioners of highways of each town laid out the part in the town to meet a road actually laid out through the adjoining town, or proposed to be laid out therein. There were-separate appeals from each order, with a possible conflict in the result of the separate appeals. The limitation of the act to continue-. where there is an adjoining city of one million of inhabitants or over does not make the act, otherwise general, a local act. It still applies to the whole state where any county in it adjoins so-large a city. People v. Squire, 107 N. Y. 593, 14 N. E. 820. An act embracing all things of a certain class is a general, and not a local,, act, although by reason of a limitation based on population only a single locality can receive its benefits. Ferguson v. Ross, 126 N. Y. 549, 27 N. E. 954; In re New York El. R. Co., 70 N. Y. 328. Under these cases the act in question does not conflict with section 18, art. 3, of the constitution of the state, which prohibits the passage of a local act laying out roads. Judgment should therefore be given for the plaintiffs upon the submitted case. All concur.